*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated April 21, 2021 is acknowledged. 
Priority
This application is a 371 of PCT/CN2017/073394 filed on 02/13/2017, claiming foreign priority in People’s Republic of China filed on 04/25/2016.
Claim Status
Claims 1-10 are pending and examined. Claims 1 and 5 were amended.
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 1-10 are withdrawn because claim 1 was amended by replacing “membrane-like” with “membranes”, claim 5 was amended by deleting “respectively”, and claims 2-4 and 6-10 no longer depend from an indefinite claim. 
Maintained Claim Rejections -35 USC §103
Modified as Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Badylak (US 2010/0222882 A1 Published September 2, 2010).
The claims encompass a biological material with composite extracellular matrix components.
The teachings of Badylak are related to biodegradable scaffolds (Abstract). In certain embodiments the scaffolds comprise a particulate and/or gel ECM core encapsulated within an ECM sheath. The core can be a particulate/powdered material, a gel material or both, and in each case, the core and/or the sheath optionally comprise cells, such as one or more of stem cells, progenitor cells and differentiated cells, such as fibroblasts and chondrocytes (paragraph 0008).
Scaffolds comprise powdered biological extracellular matrix (ECM) encased in a laminar sheath of ECM. In one embodiment, a powdered biological ECM is derived from porcine urinary bladder is encased within sheets of urinary bladder matrix (paragraph 0041). See Figures 5 and 6 and paragraph 0068. ECM is isolated from an organ or tissue of vertebrate animal, including urinary bladder and intestine among others. The ECM can comprise any portion or tissue including submucosa. In one non-limiting embodiment, the ECM is isolated from urinary bladder, which may or may not include the basement membrane. In another nonlimiting embodiment, the ECM includes at least a portion of the basement membrane. For example and without limitation, the ECM may contain both a basement membrane surface and a nonbasement membrane surface, which would be useful for promoting the reconstruction of tissue (paragraph 
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a scaffold comprising a particulate and/or gel ECM core encapsulated within an ECM sheath, with a reasonable expectation of success because Badylak teaches a scaffold comprising a core comprising a particulate and/or gel ECM wherein the core is encapsulated within an ECM sheath. It would have been further obvious to have replaced the particulate and/or gel ECM with an ECM layer, with a reasonable expectation of success because Badylak teaches that a layer can be used as the core and teaches one or more layers of laminar ECM. The resulting structure comprises an inferior surface layer, a superior surface layer, and an interlayer as independent membranes. It would have been further obvious to have selected urinary bladder matrix including the basement membrane as the ECM sheath, with a reasonable expectation of success because Badylak teaches embodiments where the ECM sheath is formed 
Badylak teaches that the core and the sheath optionally contain cells, therefore it would have been reasonable to conclude that Badylak intended to encompass embodiments where the core and the sheath do not contain cells, which meets the limitation that requires decellularized UBM and SIS. Paragraph 0056 teaches that ECM preparations can be considered to be decellularized or acellular, meaning that cells have been removed from the source tissue. It is apparent from Figure 5 that the gel is present in a layer 215 which is encased in layers of laminar ECM 230 and 240 that extend from the core to form a brim 220 (paragraph 0068).
The ”wherein” clauses at the end of the claim describe properties of the claimed combination of SIS and UMB compared to pure SIS, immunogenicity properties of UMB compared to SIS. These limitations are met because Badylak teaches a composite that is structurally the same as the claimed composite and it would have been reasonable to expect Badylak’s composite to have the same properties as the claimed composite when placed under identical conditions. 
Regarding claim 2, Badylak teaches decellularized small intestine submucosa obtained from a mammal. Claim 2 is a product by process claim that describes how the decellularized 
Regarding claim 3, Badylak teaches UBM obtained from a mammal. Claim 3 is a product by process claim that describes how the UBM was formed. The UBM taught by Badylak is structurally the same as the claimed UBM and it could have been obtained by the claimed process, absent evidence to the contrary.
Regarding claim 4, the scaffold of Badylak contains 1 layer (Figure 5), 5, 10, 15, or 20 layers as the interlayer (paragraph 0069). The claimed range is obvious.
Regarding claim 5, the scaffold of Badylak contains 1 superior surface layer and 1 inferior surface layer (Figure 5). The claimed range is obvious.
Regarding claims 6 and 8, it would have been obvious to have bonded the three layers to each other by vacuum pressing, with a reasonable expectation of success because Badylak teaches vacuum pressing the scaffold constructs to a vacuum of at least 28 inches Hg until dried, leaving a multilaminate construct (paragraph 0100). Claims 6 and 8 are product by process claims. The prior art product was obtained by vacuum pressing, therefore it meets the claimed structure.
Regarding claim 9, it would have been obvious to have placed holes that penetrate the scaffold in order to create suture attachment points in the brim, with a reasonable expectation of success because Badylak teaches placing suture attachment points or holes in the brim (Figure 3 and paragraphs 0020 and 0050).
Regarding claim 10, Badylak teaches that the implant can be formed in a range of sizes, depending on patient’s anatomy (paragraph 0070). The device in Figure 3 has holes and the spacing between the holes is 3.7 cm, 11 cm, and 14.3 cm. The claimed range of 0.5 to 5 cm .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Badylak as applied to claims 1-6 and 8-10 above, and further in view of Shah (US 2011/0152196 A1 Published June 23,2011).
The claim encompass the biological material of claim 6, wherein said medical adhesive comprises fibrin glue.
The teachings of Badylak are relied upon as summarized above. They do not teach bonding the layers by adhesive.
The teachings of Shah are related to extracellular matrix materials for use in treating damaged tissue (Abstract). When laminate construct containing two or more layers of the ECM material are contemplated, the layers of the laminate can be crosslinked to bond multiple layers of ECM material to one another (paragraph 0021). The layers can be bonded to each other using bonding techniques other than chemical crosslinking, such as vacuum pressing, and using a bonding agent selected from fibrin glues, gelatin, and collagen gels (paragraph 0022).
The teachings of Badylak and Shah are related to implants for tissue repair comprising two or more ECM layers bonded to each other, and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima 
Examiner’s Response to Applicant’s Arguments
In the remarks dated April 21, 2021, applicant provided the following arguments to traverse the rejections.
1. The record fails to provide the required evidence that it would have been obvious to modify the embodiments in Badylak’s paragraphs 0056, 0058, 0059, and 0063, to arrive at the claimed structure. Based on the teachings of Badylak, one of skill in the art would have understood that UBM containing basement membrane is suitable for both outer layers and encapsulated powder; and that SIS is suitable for both outer layers and encapsulated powder. There is no evidence nor motivation on the record for combining the embodiment of paragraph 0056 with the embodiment of paragraph 0059 or 0063. Badylak does not suggest using a material for the core that is different from the outer layers. 
Without such motivation and absent improper hindsight reconstruction, a person of ordinary skill in the art would not be motivated to perform the proposed modification.
	2. Applicant submitted a declaration by Zhang to show that the claimed SIS-UBM composite provides an unexpected improvement in the repair effect compared to pure SIS material. Specifically, the instant inventor compared an 8 layer-pure SIS material to an 8 layer SIS-UBM composite material having UBM as the superior surface layer and the inferior surface layer and encapsulated 6 layers of SIS. 

	One of ordinary skill in the art would have expected that 2 UBM surface layers encapsulating a 6-layer SIS material would be weaker than a pure 8-layer SIS material. The applicant arrived at this conclusion because paragraph 0010 of the present application states that UBM provides unsatisfied mechanical strength. As shown in the Declaration, the addition of two UBM surface layers resulted in a significant increase of strength, which confirms an unexpectedly superior effect. 
	The inventor discovered an unexpected significant reduction in the incidence of adverse reactions such as seroma, fever, and inflammation after implantation. Badylak does not teach UBM as providing low immunogenicity compared to SIS, but instant application does at paragraphs 007 and 008. The declaration explains that with respect to the large animal trials, the incidence of seroma was 0% with SIS-UBM compared to 30% with pure SIS, and fever was 0% with the composite and 40% with pure SIS.  
	Applicant’s arguments were fully considered but are not persuasive for the following reasons.
. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). All limitations and motivation to combined are in the cited prior art.
properties of UBM and the basement membrane are derived from applicant’s original findings are not reported in literature, not intended to be common, well known, or readily expectable by those skilled in the art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
2. Applicant’s arguments related to unexpected results are not persuasive because applicant provided comparative data for SIS-UMB composite and pure SIS without showing why the results are considered unexpected. An 8 layer SIS-UMB composite is materially different from an 8-layer pure SIS composite and one of ordinary skill would have expected the two composites to have some differences. MPEP 716.02 states that “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.”. The examiner acknowledges that the SIS-UMB composite produced a different result compared to the pure SIS composite, however there is no evidence that the differences are unexpected. 
Paragraph 0010 of the published application does not provide any comparative data between UMB and SIS with respect to tissue regeneration. The paragraph states that for patients who used UBM product, the healing time for open wounds was shortened from 25.5 weeks to 9.5 weeks (J Wound Care 2012; 21:476, 478-480, 482). Assuming that paragraph 0010 teachings compare tissue regeneration of UBM to that of SIS, then it is not clear why the applicant considers observed effects unexpected. Applicant concluded that the SIS-UBM composite, where SIS is encased in a sheath of UMB, having a shorter tissue regeneration time compared to the 
Applicant’s statement regarding mechanical strength of the composite is not found persuasive because the applicant did not provide mechanical strength data for UBM. Applicant’s conclusion is not persuasive because “unsatisfied mechanical strength” is not sufficient to show that one of skill would have expected the mechanical strength of the SIS-UBM composite to be less compared to the pure SIS composite. The examiner acknowledges mechanical strength differences between the SIS-UBM composite and the pure SIS composite, however this is not sufficient to establish a finding of unexpected results because the two composites are in fact structurally different and the mechanical strength of UBM is unknown. Thus, it is unknown if the observed mechanical strength is truly unexpected. 
Applicant’s statement regarding incidence of adverse reactions is not persuasive because the applicant has not shown data for UBM alone. The differences in observed symptoms are acknowledged, however there is no evidence that the differences are truly unexpected because there is no comparative data to UBM alone.  
	The data provided in the declaration was reviewed and considered however it was not sufficient to obviate the obviousness rejections. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617